UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4285



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAMONT ALVIN MCELVEEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-473)


Submitted:   March 9, 2005                 Decided:   April 15, 2005


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, DEBRA CHAPMAN, P.A., Columbia, South Carolina,
for Appellant. Jonathan S. Gasser, Acting United States Attorney,
Alfred W. Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lamont     Alvin     McElveen    appeals   his    conviction     for

possession with intent to distribute fifty grams or more of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) (2000).

Finding no error, we affirm.

           McElveen argues that the district court erred in denying

his motion to suppress.         This court reviews the factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.               See Ornelas v. United

States, 517 U.S. 690, 699 (1996).           When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the government.         See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).

           With these standards in mind, and having reviewed the

record   and   the   parties’    briefs,    we   conclude   that   the   police

officers had probable cause to search the passenger compartment of

McElveen’s car based on the strong odor of marijuana, cigar rolling

papers, and the numerous air fresheners.           United States v. Carter,

300 F.3d 415, 422 (4th Cir. 2002).          Since the police officers had

not found the source of the marijuana odor after searching the

passenger compartment, they still had probable cause to search the

next most likely source of the odor, the trunk.             See, e.g., United

States v. Foreman, 369 F.3d 776, 780-86 (4th Cir. 2004).             Thus the

police officers had probable cause to conduct a warrantless search


                                    - 2 -
of the trunk, where they found the cocaine, and the district court

properly dismissed McElveen’s motion to suppress.

            McElveen also argues that the district court abused its

discretion when it allowed a Drug Enforcement Administration agent

to   testify   from   personal   experience,   derived    from   his   law

enforcement activities, about the local drug trade. See Kumho Tire

Co. v. Carmichael, 526 U.S. 137, 152 (1999).         Distribution and

prices of drugs are not facts commonly known to a jury, and expert

testimony offered to help the jury understand the quantity and use

of the drugs is relevant to the charged offense.         United States v.

Barnette, 211 F.3d 803, 815-16 (4th Cir. 2000).           This court has

allowed government agents and police officers to testify as drug

experts in numerous cases based solely on their experiences.           See

e.g., United States v. Brewer, 1 F.3d 1430, 1435-36 (4th Cir.

1993); United States v. Hopkins, 310 F.3d 145, 150-51 (4th Cir.

2002).    Thus, we find no abuse of discretion.

            The district court also properly denied McElveen’s motion

to suppress statements made to police because McElveen had waived

his rights under Miranda v. Arizona, 384 U.S. 436 (1966).              The

district court fairly concluded that McElveen’s statement, “I don’t

want to talk about it,” meant he did not want to talk about where

he had gotten the drugs, not that he invoked his right to remain

silent.   A refusal to answer some questions is not an invocation of

the right to remain silent.      United States v. Moore, 484 F.2d 1284


                                  - 3 -
(4th Cir. 1973).   McElveen never said he wanted to remain silent or

that he wanted a lawyer.    McElveen told officers the substance in

his trunk was cocaine before he declined to tell them where he had

gotten it. On this record, we conclude the district court properly

denied McElveen’s motion to suppress.

            Accordingly,   we   affirm   McElveen’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 4 -